             Case 2:18-cv-01097-MRH Document 32 Filed 01/10/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GUIDECRAFT, INC.                              )
                                               )
                         Plaintiffs,           )
                                               )
                  v.                           )      Civil Action No. 2:18-cv-01097
                                               )
 GOPLUS CORP., a California                    )      Electronically Served
 Corporation; COSTZON, INC., a                 )
 California Corporation;                       )
 COSTWAY.COM, INC.; and WEI WU,                )
 an individual                                 )
                       Defendants.             )


     DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
         COMPLAINT, OR IN THE ALTERNATIVE TRANSFER VENUE,
   PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2), (3), AND (6)

        Defendants GoPlus Corp., Costzon, Inc, Costway.com, Inc., and Wei Wu (collectively,

“Defendants”) move this Court to dismiss the Second Amended Complaint filed against them by

Plaintiff GuideCraft, Inc. (“Plaintiff”) pursuant to Federal Rules of Civil Procedure 12(b)(2),

12(b)(3), and 12(b)(6), stating as follows:

        1.       On December 20, 2018, Plaintiff filed its Second Amended Complaint alleging a

variety of trademark, copyright, and Pennsylvania law causes of action. ECF No. 30.

        2.       Plaintiff manufactures and sells a variety of children’s step stools specifically

designed to help in the kitchen. Plaintiff holds an alleged trademark for the name Kitchen Helper.

Plaintiff alleges, with no supporting facts, that these stools and the mark are highly sought after

and widely recognized.

        3.       Plaintiff contends Defendants have infringed on its trademark rights by using the

Kitchen Helper mark. Plaintiff further alleges that Defendants have infringed on the trade dress of

its Kitchen Helper line of stools by selling similar step-stools that enable children to help in the

kitchen. Finally, despite acknowledging that it holds no registered copyrights for its stool designs,



37578291v1
             Case 2:18-cv-01097-MRH Document 32 Filed 01/10/19 Page 2 of 4



Plaintiff alleges Defendants have infringed on this unregistered, but “copyrighted” stool designs.

        4.       In the complaint, the only allegations supporting this Pennsylvania Court’s exercise

of personal jurisdiction over Defendants are the vague, unsupported statements that Defendants

engage in business in the district. The Complaint does not allege any of the parties reside in or

otherwise have specific, intentional contact with Pennsylvania.

        5.       Accordingly, Defendants request that:

                 a. This case be dismissed because this Pennsylvania Court lacks personal

                    jurisdiction over all of the Defendants and venue is not proper;

                 b. This case alternatively be transferred to the Central District of California

                    pursuant to 28 U.S.C. § 1404(a). The only connection to this District is

                    Plaintiff’s counsel’s office. The balance of private and public factors

                    demonstrate that litigation would more conveniently proceed in the Central

                    District of California;

                 c. The case be dismissed because Plaintiff’s complaint is a classic “shotgun

                    pleading” in violation of Rule 8;

                 d. The case be dismissed because Plaintiff’s group allegations lodged generally

                    against all “Defendants” without attributing specific acts to any defendant fail

                    to state an adequate claim putting Defendants on notice of their alleged

                    misconduct;

                 e. Counts One, Two, and Five be dismissed for failure to state a claim for

                    trademark infringement and unfair competition given that Plaintiff’s asserted

                    trademark is generic and therefore invalid;

                 f. Plaintiff’s trade dress claim be dismissed because Plaintiff failed to plead the



                                                  2
37578291v1
             Case 2:18-cv-01097-MRH Document 32 Filed 01/10/19 Page 3 of 4



                    requisite specificity to support a trade dress claim, failed to adequately plead

                    non-functionality, and failed to adequately plead distinctiveness and secondary

                    meaning;

                 g. Plaintiff’s copyright claim be dismissed because Plaintiff does not hold the

                    necessary copyright registration as a prerequisite to filing a copyright lawsuit;

                    and

                 h. Plaintiff’s tortious interference and dilution claims be dismissed because

                    Plaintiff fails to sufficiently allege the required elements of the claims.

        6.       Pursuant to the Court’s Standing Order regarding motion practice (ECF No. 6),

Defendants state that they have all discussed the foregoing motion with Plaintiff and understand

that Plaintiff disagrees with, and will oppose, the motion.

        WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s

Complaint in its entirety; or in the alternative, transfer the case to the Central District of California,

and award Defendants such further relief as the Court deems just and appropriate.



January 10, 2019                                Respectfully submitted,

                                                /s/ Jenna C. Hutchinson__________
                                                Jenna C. Hutchinson
                                                PA ID No. 316553
                                                Troutman Sanders LLP
                                                875 Third Avenue
                                                New York, NY 10022
                                                (212) 704-6034
                                                jenna.hutchinson@troutmansanders.com

                                                Attorneys for Defendants




                                                    3
37578291v1
             Case 2:18-cv-01097-MRH Document 32 Filed 01/10/19 Page 4 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GUIDECRAFT, INC.                             )
                                              )
                        Plaintiffs,           )
                                              )
                  v.                          )       Civil Action No. 2:18-cv-01097
                                              )
 GOPLUS CORP., a California                   )       Electronically Served
 Corporation; COSTZON, INC., a                )
 California Corporation;                      )
 COSTWAY.COM, INC.; and WEI WU,               )
 an individual                                )
                       Defendants.            )

                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 10, 2019, the undersigned caused a true and correct copy
of Defendants’ Joint Motion to Dismiss to be electronically served upon all counsel of record.



                                             Respectfully submitted,

                                             /s/ Jenna C. Hutchinson__________
                                             Jenna C. Hutchinson
                                             PA ID No. 316553
                                             Troutman Sanders LLP
                                             875 Third Avenue
                                             New York, NY 10022
                                             (212) 704-6034
                                             jenna.hutchinson@troutmansanders.com




                                                  4
37578291v1
